Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Rapid Holdings, Inc.for theperiod endedDecember 31, 2010, I, Stephen Wan, ChiefFinancial and AccountingOfficer ofElite Energies, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedDecember 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedDecember31, 2010, fairly presents, in all material respects, the financial condition and results of operations ofRapid Holdings, Inc. ELITE ENERGIES, INC. Date:March 25, 2011 By: /s/ Stephen Wan Stephen Wan Chief Financial and Accounting Officer
